Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Office notes that Applicant has provided multiple claim “2”.  In order to expedite prosecution for Applicant, the Office notes that for the second claim “2” is interpreted as claim 3, and so forth.  Applicant also includes “claim 1” dependency in interpreted claim 3 and claim 1 is cancelled.  Applicant has failed to make clear as to how a claim can depend from a cancelled claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10, 11, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamie (20070235962) in view of Goldensky (523520)
Jamie discloses a container (figs 1-7), elongate enclosure (1 of which is rectangular in fig 4 and “rectangular” does not require a perfect rectangle shape), proximal end (end adjacent 30, 32), distal end (end adjacent 12), underside surface (bottom surface of device such as below/right of “14” in fig 3, surface between proximal and distal end), wheel(s) (24), handle (32, 34), wheels are positioned between distal and proximal end that increases clearance of underside with a surface below and the device is capable of the intended use of being lifted with a  tree inside (paragraphs 21, 22); support frame (paragraph 19); tapered segment (as shown at bottom right of fig 3, bottom left of fig 4); cargo stabilizer (paragraph 19); decorative/holiday/Christmas tree, though now not required by Applicant (paragraph 2).
Jamie discloses the claimed invention above with the exception of the following taught by Goldensky: wheel location is at underside between proximal end and tapered segment and at a distance from distal end (location of B with respect to two ends of device in figs 2, 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jamie in view of Goldensky (by moving the wheel location more towards center, such as below the surface 14 or 16 of the device as in Goldensky, and/or adding another wheel to a location more towards center, such as below the surface 14 or 16 of the device as in Goldensky) in order to permit the device to be readily tilted and easily rested while also permitting ease of loading and unloading the device.  With respect to the range of distance, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above (such as to 5% to 20% of length) to accommodate a particular sized load within the device while providing ease of transportation.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  With respect to the shape, if there is any question to rectangular, the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to extend a side such adjacent 16 in fig 4 in order to accommodate additional contents.  Further the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to a form or like a rectangle or rectangular)  because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to the range of size of the diameter, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above (such as to 7cm to 25cm) to accommodate a particular sized load within the device while providing ease of transportation.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233. Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claims 2, above, and further in view of Schuster (20150076778).
The Combined Reference discloses the claimed invention above including a support frame but Jamie does not appear to disclose details to the support frame.  Schuster also discloses a support frame where the frame is connected to wheels, wheel well, axle (paragraphs 11, 30, 36).  Schuster also discloses nylon (paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Schuster (by replacing or adding to the support frame while also modifying the material) in order to provide improved strength and durability.  Furthermore, though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Kho (7011195).
Kho ‘195 discloses a tapered segment with support member/rigid portion (left side of fig 1 with 1, col. 3: 19-24).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Kho ‘195 in order to provide desired clearance when lifting while also protecting the device during contact.

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Showalter (1422893).
The Combined Reference discloses the claimed invention above with the exception of the following taught by Showalter: flexion feature (38).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Showalter (to provide the above to the underside) in order to provide a desired suspension system that permits flexing in order to further protect the contents.  With respect to the flexion feature position range, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above (such as to 25% to 45% of a total length) to accommodate a particular sized load within the device while providing ease of transportation.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735